Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                                  FILED
                                                               Oct 26 2012, 9:30 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                             CLERK
                                                                     of the supreme court,
 collateral estoppel, or the law of the case.                        court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                    GREGORY F. ZOELLER
Oldenburg, Indiana                                    Attorney General of Indiana

                                                      JAMES B. MARTIN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

GILBERT BROWN,                                        )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )       No. 49A02-1204-CR-254
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable William Nelson, Judge
                             Cause No. 49F07-1007-CM-55658


                                           October 26, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
           Following a bench trial, Gilbert Brown was convicted of two counts of Battery,1 both

as class A misdemeanors. Brown appeals and argues that the State presented insufficient

evidence to rebut his claim of self-defense. We affirm.

           On the evening of May 18, 2010, Darrell Heady, Jr., Sherry Jolliffe, Eric Wade, and

Mark Rawls, all employees of Marshall Investigations, were working together to repossess

Brown’s car for lack of payment. The vehicle was parked on a well-lit public street just

outside a Volunteers of America center where Brown was employed. As the group was

verifying the vehicle’s VIN number and preparing to tow it, Brown emerged from the

building and asked what they were doing. Heady identified himself and told Brown that his

car was being repossessed for nonpayment.                        Heady showed Brown his badge and

identification and attempted to present Brown with a lienholder affidavit for possession.

Defendant knocked the documents out of Heady’s hand and pushed him. Brown then lunged

toward Jolliffe, grabbed her chest, and pushed her. When Heady got in between Brown and

Jolliffe, Brown struck Heady numerous times in his chest. Brown also struck Heady in the

side of his face, knocking off and breaking his glasses. When Heady raised his arm to protect

himself, Brown grabbed his arm and flung it away, injuring Heady’s shoulder. Brown finally

retreated into the building after Wade sprayed him with mace. As a result of the altercation,

Heady suffered bruising on his chest and side, pain in his neck, and an injury to his rotator

cuff. Jolliffe sustained a scratch on her chest and a bump on her hip where she was pushed

against the car.



1
    Ind. Code Ann. § 35-42-2-1 (West, Westlaw current with all 2012 legislation).

                                                           2
       As a result of these events, the State charged Brown with two counts of class A

misdemeanor battery. A bench trial was held on March 5, 2012, and Brown was found guilty

as charged. Brown now appeals.

       Brown’s sole argument on appeal is that the State presented insufficient evidence to

rebut his claim of self-defense. The standard for reviewing a challenge to the sufficiency of

evidence to rebut a claim of self-defense is the same standard used for any claim of

insufficient evidence. Wallace v. State, 725 N.E.2d 837 (Ind. 2000). We neither reweigh the

evidence nor judge the credibility of witnesses. Id. If there is sufficient evidence of

probative value to support the conclusion of the trier of fact, the judgment will not be

disturbed. Id. “A valid claim of self-defense is legal justification for an otherwise criminal

act.” Id. at 840.

       To prevail on a self-defense claim, Brown must show that he: (1) was in a place where

he had a right to be; (2) did not provoke, instigate, or participate willingly in the violence;

and (3) had a reasonable fear of death or great bodily harm. Wilson v. State, 770 N.E.2d 799

(Ind. 2002); see also I.C. § 35-41-3-2 (West, Westlaw current with all 2012 legislation).

When a self-defense claim is raised and finds support in the evidence, the State bears the

burden of negating at least one of the necessary elements. Wilson v. State, 770 N.E.2d 799.

The State may meet its burden by offering evidence directly rebutting the defense, by

affirmatively showing that the defendant did not act in self- defense, or by simply relying

upon the sufficiency of the evidence from its case-in-chief. Miller v. State, 720 N.E.2d 696

(Ind. 1999). If a defendant is convicted despite his claim of self-defense, we will reverse

only if no reasonable person could say that self-defense was negated beyond a reasonable

                                              3
doubt. Wilson v. State, 770 N.E.2d 799.

       In arguing that the State did not adequately rebut his claim of self-defense, Brown

relies upon his own self-serving testimony. Specifically, Brown contends that when he came

out of the building to investigate what was happening to his car, he was grabbed from behind

and only came into contact with Heady as he struggled to break free. Brown’s version of the

events is in direct conflict with Heady’s and Jolliffe’s testimony that Brown was the

aggressor in the incident. Heady testified that when he showed Brown his identification and

attempted to present him with a lienholder affidavit for possession, Brown knocked the

documents out of his hand and pushed him, and then lunged toward Jolliffe. When Heady

got between Brown and Jolliffe, Brown repeatedly struck Heady, breaking his glasses and

causing bruising to his chest and side and injury to his shoulder. Brown retreated only after

Wade sprayed him with mace. Additionally, Jolliffe testified that as Heady was attempting

to explain the situation to Brown, Brown came toward her, grabbed her chest, and tried to

push her away from the car. This evidence was sufficient to support Browns convictions and

to rebut his claim of self-defense. Brown’s argument to the contrary is simply a request for

this court to reweigh the evidence and credit his testimony rather than that of Heady and

Jolliffe, which we will not do on appeal.

       Judgment affirmed.

BROWN, J., and PYLE, J., concur.




                                             4